Exhibit 10.4
SECURITY AGREEMENT
          THIS SECURITY AGREEMENT, dated as of July 30, 2009 (this “Agreement”),
is entered into by and among ARADIGM CORPORATION, a California corporation
(“Debtor”), IGOR GONDA, an individual (“Gonda”), JEFFERY GRIMES, an individual
(“Grimes”), and NANCY PECOTA, an individual (“Pecota” and, together with each of
Gonda and Grimes, each a “Secured Party” and, collectively, the “Secured
Parties”).
          WHEREAS, Gonda currently serves as an executive officer of Debtor and
may in the future become entitled to certain severance-related benefits pursuant
to the terms and conditions of (i) that certain Amended and Restated Change of
Control Agreement, dated as of July 30, 2009, between Debtor and Gonda (as the
same may be modified, amended or supplemented from time to time the “Gonda
Change of Control Agreement”) and (ii) the Aradigm Corporation Executive Officer
Severance Benefit Plan maintained by Debtor (as such plan may be modified,
amended or supplemented from time to time, the “Executive Officer Severance
Benefit Plan”);
          WHEREAS, Grimes currently serves as an executive officer of Debtor and
may in the future become entitled to certain severance-related benefits pursuant
to the terms and conditions of (i) that certain Amended and Restated Change of
Control Agreement, dated as of July 30, 2009, between Debtor and Grimes (as the
same may be modified, amended or supplemented from time to time, the “Grimes
Change of Control Agreement”) and (ii) the Executive Officer Severance Benefit
Plan;
          WHEREAS, Pecota serves as an executive officer of Debtor and may in
the future become entitled to certain severance-related benefits pursuant to the
terms and conditions of (i) that certain Amended and Restated Change of Control
Agreement, dated as of July 30, 2009, between Debtor and Pecota (as the same may
be modified, amended or supplemented from time to time, the “Pecota Change of
Control Agreement”) and (ii) the Executive Officer Severance Benefit Plan; and
          WHEREAS, in consideration of the continued employment of each of
Gonda, Grimes and Pecota and to align further their respective interests with
those of the stockholders of Debtor, Debtor desires to grant a continuing
security interest in and to the Collateral (defined below) in order to secure
the prompt and complete payment, observance and performance of Debtor’s
obligations to make severance-related payments pursuant to the terms and
conditions of the Gonda Change of Control Agreement, the Grimes Change of
Control Agreement, the Pecota Change of Control Agreement and the Executive
Officer Severance Benefit Plan.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
          SECTION 1 Definitions; Interpretation.
          (a) As used in this Agreement, the following terms shall have the
following meanings:

1



--------------------------------------------------------------------------------



 



          “Affected Secured Party” means (i) with respect to the occurrence of
an Event of Default of the type specified in Section 7(a) hereof, Gonda,
(ii) with respect to the occurrence of an Event of Default of the type specified
in Section 7(b) hereof, Grimes and (iii) with respect to the occurrence of an
Event of Default of the type specified in Section 7(c) hereof, Pecota.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral” has the meaning set forth in Section 2 hereof.
          “Controlled Foreign Corporation” means a “controlled foreign
corporation” as defined in the Internal Revenue Code of 1986.
          “Documents” means this Agreement, the Gonda Change of Control
Agreement, the Grimes Change of Control Agreement, the Pecota Change of Control
Agreement and the Executive Officer Severance Benefit Plan.
          “Event of Default” has the meaning set forth in Section 7 hereof, and
shall include each Gonda Event of Default, each Grimes Event of Default and each
Pecota Event of Default.
          “Executive Officer Severance Benefit Plan” has the meaning ascribed to
such term in the Recitals to this Agreement.
          “Future Lender” means any lender or other Person who provides
financing to Debtor on a secured basis from and after the date hereof.
          “Gonda Change of Control Agreement” has the meaning ascribed to such
term in the Recitals to this Agreement.
          “Gonda Event of Default ” has the meaning ascribed to such term in
Section 7(a) hereof.
          “Gonda Secured Obligations” means, collectively, (i) the obligation of
Debtor to make severance-related payments to Gonda, whether absolute or
contingent, due or to become due, now existing or hereafter arising, under the
Gonda Change of Control Agreement in accordance with the terms and provisions
thereof and (ii) the obligation of Debtor to make severance-related payments to
Gonda, whether absolute or contingent, due or to become due, now existing or
hereafter arising, under the Executive Officer Severance Benefit Plan in
accordance with the terms and provisions thereof; provided, however, to the
extent that any severance payment (or portion thereof) payable to Gonda pursuant
to the Gonda Change of Control Agreement or the Executive Officer Severance
Benefit Plan is not exempt from Section 409A of the Code, such severance payment
(or portion thereof) shall not constitute a Gonda Secured Obligation hereunder.
          “Grimes Change of Control Agreement” has the meaning ascribed to such
term in the Recitals to this Agreement.
          “Grimes Event of Default ” has the meaning ascribed to such term in
Section 7(b) hereof.

2



--------------------------------------------------------------------------------



 



          “Grimes Secured Obligations” means, collectively, (i) the obligation
of Debtor to make severance-related payments to Grimes, whether absolute or
contingent, due or to become due, now existing or hereafter arising, under the
Grimes Change of Control Agreement in accordance with the terms and provisions
thereof and (ii) the obligation of Debtor to make severance-related payments to
Grimes, whether absolute or contingent, due or to become due, now existing or
hereafter arising, under the Executive Officer Severance Benefit Plan in
accordance with the terms and provisions thereof; provided, however, to the
extent that any severance payment (or portion thereof) payable to Grimes
pursuant to the Grimes Change of Control Agreement or the Executive Officer
Severance Benefit Plan is not exempt from Section 409A of the Code, such
severance payment (or portion thereof) shall not constitute a Grimes Secured
Obligation hereunder.
          “Incurred Costs” has the meaning specified in Section 8(b) hereof.
          “Lien” means any mortgage, deed of trust, pledge, security interest,
assignment, deposit arrangement, charge or encumbrance, lien, or other type of
preferential arrangement.
          “Pecota Change of Control Agreement” has the meaning ascribed to such
term in the Recitals to this Agreement.
          “Pecota Event of Default ” has the meaning ascribed to such term in
Section 7(c) hereof.
          “Pecota Secured Obligations” means, collectively, (i) the obligation
of Debtor to make severance-related payments to Pecota, whether absolute or
contingent, due or to become due, now existing or hereafter arising, under the
Pecota Change of Control Agreement in accordance with the terms and provisions
thereof and (ii) the obligation of Debtor to make severance-related payments to
Pecota, whether absolute or contingent, due or to become due, now existing or
hereafter arising, under the Executive Officer Severance Benefit Plan in
accordance with the terms and provisions thereof; provided, however, to the
extent that any severance payment (or portion thereof) payable to Pecota
pursuant to the Pecota Change of Control Agreement or the Executive Officer
Severance Benefit Plan is not exempt from Section 409A of the Code, such
severance payment (or portion thereof) shall not constitute a Pecota Secured
Obligation hereunder.
          “Person” means an individual, corporation, partnership, joint venture,
trust, unincorporated organization, governmental agency or authority, or any
other entity of whatever nature.
          “Pro Rata Share” means, with respect to any Affected Secured Party at
any time, the quotient (expressed as a percentage) obtained by dividing (i) the
aggregate amount of all Secured Obligations owed to such Affected Secured Party
at such time by (ii) the aggregate amount of all Secured Obligations owed to all
Affected Secured Parties at such time.
          “Releasing Secured Party” has the meaning specified in Section 18
hereof.
          “Secured Obligations” means, collectively, the Gonda Secured
Obligations, the Grimes Secured Obligations and the Pecota Secured Obligations.

3



--------------------------------------------------------------------------------



 



          “UCC” means the Uniform Commercial Code as the same may, from time to
time, be in effect in the State of California.
          (b) Where applicable and except as otherwise defined herein, terms
used in this Agreement shall have the meanings assigned to them in the UCC.
          (c) In this Agreement, (i) the meaning of defined terms shall be
equally applicable to both the singular and plural forms of the terms defined;
and (ii) the captions and headings are for convenience of reference only and
shall not affect the construction of this Agreement.
          SECTION 2 Security Interest. As security for the payment and
performance of the Secured Obligations, Debtor hereby grants to each Secured
Party a security interest in all of Debtor’s right, title and interest in, to
and under all of its personal property, wherever located and whether now
existing or owned or hereafter acquired or arising, including all accounts,
chattel paper, commercial tort claims, deposit accounts, documents, equipment
(including all fixtures), general intangibles, instruments, inventory,
investment property, letter-of-credit rights, other goods, money and all
products, proceeds and supporting obligations of any and all of the foregoing
(collectively, the “Collateral”). This Agreement shall create a continuing
security interest in the Collateral which shall remain in effect until
terminated in accordance with Section 18 hereof. Anything herein to the contrary
notwithstanding, in no event shall the Collateral include, and Debtor shall not
be deemed to have granted a security interest in, any of Debtor’s right, title
or interest in any of the outstanding voting capital stock or other ownership
interests of a Controlled Foreign Corporation (as defined below) in excess of
65% of the voting power of all classes of capital stock or other ownership
interests of such Controlled Foreign Corporation entitled to vote.
          SECTION 3 Financing Statements and other Action. Debtor hereby
authorizes each Secured Party to file at any time and from time to time any
financing statements describing the Collateral, and Debtor shall execute and
deliver to each Secured Party, and Debtor hereby authorizes each Secured Party
to file (with or without Debtor’s signature), at any time and from time to time,
all amendments to financing statements, assignments, continuation financing
statements, termination statements, account control agreements, and other
documents and instruments, in form reasonably satisfactory to such Secured
Party, as such Secured Party may reasonably request, to perfect and continue
perfected, maintain the priority of or provide notice of the security interest
of such Secured Party in the Collateral and to accomplish the purposes of this
Agreement. Without limiting the generality of the foregoing, Debtor ratifies and
authorizes the filing by each Secured Party of any financing statements filed
prior to the date hereof.
          SECTION 4 Representations and Warranties. Debtor represents and
warrants to each Secured Party that:
          (a) Debtor is duly organized, validly existing and in good standing
under the law of the jurisdiction of its organization and has all requisite
power and authority to execute, deliver and perform its obligations under this
Agreement.

4



--------------------------------------------------------------------------------



 



          (b) The execution, delivery and performance by Debtor of this
Agreement have been duly authorized by all necessary action of Debtor, and this
Agreement constitutes the legal, valid and binding obligation of Debtor,
enforceable against Debtor in accordance with its terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar law relating to or affecting creditors’
rights generally.
          (c) No authorization, consent, approval, license, exemption of, or
filing or registration with, any governmental authority or agency, or approval
or consent of any other Person, is required for the due execution, delivery or
performance by Debtor of this Agreement, except for any filings necessary to
perfect any Liens on any Collateral.
          (d) Debtor’s chief executive office and principal place of business
(as of the date of this Agreement) is located at the address set forth in
Schedule 1; Debtor’s jurisdiction of organization and organizational
identification number are set forth in Schedule 1; Debtor’s exact legal name is
as set forth in the first paragraph of this Agreement; and all other locations
where Debtor conducts business or Collateral is kept (as of the date of this
Agreement) are set forth in Schedule 1.
          (e) Debtor has rights in or the power to transfer the Collateral and
Debtor is the sole and complete owner of the Collateral.
          SECTION 5 Covenants. So long as any of the Secured Obligations remain
unsatisfied, Debtor agrees that:
          (a) Debtor shall appear in and defend any action, suit or proceeding
which may affect to a material extent any applicable Secured Party’s right or
interest in, the Collateral.
          (b) Debtor shall give prompt written notice to each Secured Party (and
in any event not later than 30 days following any change described below in this
subsection) of: (i) any change in the location of Debtor’s chief executive
office or principal place of business; (ii) any change in the locations set
forth in Schedule 1; (iii) any change in its name; (iv) any changes in its
identity or structure in any manner which might make any financing statement
filed hereunder incorrect or misleading; (v) any change in its registration as
an organization (or any new such registration); or (vi) any change in its
jurisdiction of organization.
          (c) Debtor shall pay and discharge all taxes, fees, assessments and
governmental charges or levies imposed upon it with respect to the Collateral
prior to the date on which penalties attach thereto, except to the extent such
taxes, fees, assessments or governmental charges or levies are being contested
in good faith by appropriate proceedings.
          SECTION 6 Rights of Secured Party; Authorization; Appointment. Each
Secured Party shall have the right to, in the name of Debtor, or in the name of
such Secured Party or otherwise, upon notice to but without the requirement of
assent by Debtor, and Debtor hereby constitutes and appoints such Secured Party
(and any of such Secured Party’s agents designated by such Secured Party) as
Debtor’s true and lawful attorney-in-fact, with full power and authority to sign
and file any of the financing statements and other documents and instruments
which must be executed or filed to perfect or continue perfected, maintain the

5



--------------------------------------------------------------------------------



 



priority of or provide notice of such Secured Party’s security interest in the
Collateral, execute any and all such other documents and instruments, and do any
and all acts and things for and on behalf of Debtor, which such Secured Party
may deem reasonably necessary or advisable to maintain, protect, realize upon
and preserve the Collateral and such Secured Party’s security interest therein
and to accomplish the purposes of this Agreement. The foregoing power of
attorney is coupled with an interest and irrevocable so long as the Secured
Obligations have not been paid and performed in full. Debtor hereby ratifies, to
the extent permitted by law, all that any Secured Party shall lawfully and in
good faith do or cause to be done by virtue of and in compliance with this
Section 6.
          SECTION 7 Events of Default. Any of the following events which shall
occur and be continuing shall constitute an “Event of Default”:
          (a) Debtor shall fail to satisfy any of the Gonda Secured Obligations
and such failure shall continue uncured for 30 days after the date on which such
Gonda Secured Obligation is to be paid or performed by Debtor (a “Gonda Event of
Default”); or
          (b) Debtor shall fail to satisfy any of the Grimes Secured Obligations
and such failure shall continue uncured for 30 days after the date on which such
Grimes Secured Obligation is to be paid or performed by Debtor (a “Grimes Event
of Default”); or
          (c) Debtor shall fail to satisfy any of the Pecota Secured Obligations
and such failure shall continue uncured for 30 days after the date on which such
Pecota Secured Obligation is to be paid or performed by Debtor (a “P Event of
Default”).
          SECTION 8 Remedies.
          (a) Upon the occurrence and during the continuance of one or more
Events of Default, each Affected Secured Party shall have, in addition to all
other rights and remedies granted to it in this Agreement or any other Document,
all rights and remedies of a secured party under the UCC and other applicable
laws.
          (b) The cash proceeds actually received by any Affected Secured Party
from the sale or other disposition or collection of Collateral undertaken as a
result of the occurrence of an Event of Default, the application of which is not
otherwise provided for herein, shall be applied (i) first, to the payment of the
reasonable costs and expenses of such Affected Secured Party incurred in
connection with such sale or other disposition or collection of Collateral
(“Incurred Costs”) and (ii) second, to the payment of the Secured Obligations
then owing to such Affected Secured Party; provided that where such cash
proceeds are received by an Affected Secured Party during the existence of more
than one Event of Default, such proceeds shall be distributed among each
Affected Secured Party then extant for application (y) first, to the Incurred
Costs of such Affected Secured Parties in accordance with their respective Pro
Rata Shares and (z) second, to the payment of the Secured Obligations then owing
to such Affected Secured Parties in accordance with their respective Pro Rata
Shares. Any surplus of such proceeds which exists after the payment and
performance in full of the Incurred Costs and Secured Obligations owing to such
Affected Secured Party or Affected Secured Parties, as the case may be, shall be
promptly paid over to Debtor or otherwise disposed of in accordance with

6



--------------------------------------------------------------------------------



 



the UCC or other applicable law. Without affecting the generality of the
foregoing, Debtor shall remain liable to any applicable Affected Secured Party
for any deficiency which exists after any such sale or other disposition or
collection of Collateral.
          SECTION 9 Subordination. Each Secured Party hereby agrees that the
Lien and security interest in favor of such Secured Party created hereby shall
be subject, subordinate and junior in all respects and at all times to any Liens
and security interests granted by Debtor after the date hereof in favor of any
Future Lender, regardless of the time or order of attachment or perfection of
any such Liens and security interests, the time or order of the filing of
financing statements by any such Future Lender in connection therewith or any
other circumstances whatsoever. Each Secured Party further covenants and agrees
that it will promptly execute and deliver to or for the benefit of Debtor or any
such Future Lender any subordination agreements or other agreements, documents
or instruments reasonably requested by Debtor or such Future Lender for the
purpose of effecting the subordination of the Lien and security interest of the
Secured Parties granted by Debtor hereunder.
          SECTION 10 Relationship Among Secured Parties.
          (a) The provisions of this Section 10 are solely for the benefit of
the Secured Parties, and Debtor shall have no rights as a third party
beneficiary with respect to any of the provisions contained in this Section 10.
          (b) Notwithstanding any provision to the contrary contained elsewhere
in this Agreement, no Secured Party shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Secured Party have or be
deemed to have any fiduciary relationship with any other Secured Party. Except
as expressly otherwise provided in this Agreement, each Secured Party shall have
and may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions which such Secured Party is expressly entitled to take or assert under
this Agreement.
          (c) Gonda shall promptly notify the other Secured Parties of the
occurrence of a Gonda Event of Default, Grimes shall promptly notify the other
Secured Parties of the occurrence of a Grimes Event of Default and Pecota shall
promptly notify the other Secured Parties of the occurrence of a Pecota Event of
Default.
          (d) Each of the Secured Parties covenants and agrees that during the
existence of an Event of Default, (i) any Affected Secured Party may, upon
5 days prior notice delivered each other Secured Party, proceed to exercise
remedies in accordance with Section 8 hereof without the consent of any other
Secured Party, subject to the Collateral proceeds sharing provisions set forth
in Section 8(b) hereof, and (ii) no such other Secured Party not then
constituting an Affected Secured Party shall take any action to hinder or delay
such Affected Secured Party in connection with the exercise by such Affected
Secured Party of remedies as contemplated in the foregoing clause (i).
          (e) Subject to Section 18 hereof, no Secured Party (whether or not any
such Secured Party then constitutes an Affected Secured Party) shall agree to
release any Collateral except with the prior written consent of the other
Secured Parties.

7



--------------------------------------------------------------------------------



 



          (f) Each Secured Party acknowledges that the other Secured Parties
have not made any representation or warranty to it, and that no act by any
Secured Party hereinafter taken, including any review of the affairs of Debtor,
shall be deemed to constitute any representation or warranty by such Secured
Party to any other Secured Party. Each Secured Party also represents that it
will, independently and without reliance upon the other Secured Parties and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Debtor.
          SECTION 11 Notices. All notices or other communications hereunder
shall be in writing (including by facsimile transmission or by email) and mailed
(by certified or registered mail), sent or delivered to the respective parties
hereto at or to their respective addresses, facsimile numbers or email addresses
set forth below their names on the signature pages hereof, or at or to such
other address, facsimile number or email address as shall be designated by any
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (i) if delivered by hand, sent by certified or
registered mail or sent by an overnight courier service, when received; and
(ii) if sent by facsimile transmission or electronic mail, when sent.
          SECTION 12 No Waiver; Cumulative Remedies. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof with respect to
such Secured Party, nor shall any single or partial exercise of any such right,
remedy, power or privilege by such Secured Party preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege
by such Secured Party. The rights and remedies under this Agreement are
cumulative and not exclusive of any rights, remedies, powers and privileges that
may otherwise be available to any Secured Party.
          SECTION 13 Binding Effect. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by Debtor, each Secured Party and their
respective successors and assigns.
          SECTION 14 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of California, except as
required by mandatory provisions of law and to the extent the validity or
perfection of the security interests hereunder, or the remedies hereunder, in
respect of any Collateral are governed by the law of a jurisdiction other than
California.
          SECTION 15 Entire Agreement; Amendment. This Agreement, together with
the Documents, contains the entire agreement of the parties with respect to the
subject matter hereof and shall not be amended nor shall any waiver of any term
or provision hereof be granted, except by the written agreement of Debtor and
each Secured Party whose interests are affected by any such amendment or waiver,
as applicable; provided, however, that a Secured Party may terminate the Lien
and security interest created hereunder in favor of such Secured Party pursuant
to Section 18(c) hereof.

8



--------------------------------------------------------------------------------



 



          SECTION 16 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
all applicable laws and regulations. If, however, any provision of this
Agreement shall be prohibited by or invalid under any such law or regulation in
any jurisdiction, it shall, as to such jurisdiction, be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.
          SECTION 17 Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.
          SECTION 18 Termination. A Secured Party shall no longer be a party to
this Agreement and the Lien and security interest created under this Agreement
in favor of such Secured Party shall terminate (and such Secured Party (a
“Releasing Secured Party”) shall promptly execute and deliver to Debtor such
documents and instruments reasonably requested by Debtor as shall be necessary
to evidence the termination of such Lien and security interest) upon the earlier
of: (a) the payment and performance in full of all Secured Obligations owing to
such Secured Party, (b) all Secured Obligations owing to such Releasing Secured
Party having ceased to exist pursuant to the terms of the Documents to which
such Releasing Secured Party is a party and (c) such Releasing Secured Party’s
delivery of written notice to Debtor that such Releasing Secured Party desires
to terminate the Lien and security interest created hereunder in favor of such
Releasing Secured Party; provided, however, that, in the case of clauses (a),
(b) or (c) above, the Lien and security interest created hereunder in favor of
any other Secured Party shall not be affected by any termination of the Lien and
security interest in favor of such Releasing Secured Party.
[Remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
as of the date first above written.

                  DEBTOR:    
 
                ARADIGM CORPORATION    
 
           
 
  By:
Name:   /s/ Virgil Thompson
 
Virgil Thompson    
 
  Title:   Chairman    
 
                Aradigm Corporation         3929 Point Eden Way         Hayward,
CA 94545    
 
  Attn:   General Counsel    
 
  Fax:   (510) 265-5035    
 
  email:   grimesj@aradigm.com    

Signature Page 1 to Security Agreement

 



--------------------------------------------------------------------------------



 



                  GONDA:    
 
                IGOR GONDA    
 
           
 
  By:
Name:   /s/ Igor Gonda
 
Igor Gonda    
 
  Title:   CEO & President    
 
                Igor Gonda         c/o Aradigm Corporation         3929 Point
Eden Way         Hayward, CA 94545    
 
  Tel:   (510) 265-8835    
 
  Fax:   (510) 265-4035    
 
  Email:   gondai@aradigm.com    

Signature Page 2 to Security Agreement

 



--------------------------------------------------------------------------------



 



                  GRIMES:    
 
                JEFFERY GRIMES    
 
           
 
  By:   /s/ D. Jeffery Grimes
 
   
 
  Name:   Jeffery Grimes    
 
  Title:   VP, Legal Affairs, General Counsel & Secretary    
 
                Jeffrey Grimes         c/o Aradigm Corporation         3929
Point Eden Way         Hayward, CA 94545    
 
  Tel:   (510) 265-8835    
 
  Fax:   (510) 265-5035    
 
  Email:   grimesj@aradigm.com    

Signature Page 3 to Security Agreement

 



--------------------------------------------------------------------------------



 



                  PECOTA:    
 
                NANCY PECOTA    
 
           
 
  By:
Name:   /s/ Nancy E. Pecota
 
Nancy E. Pecota    
 
  Title:   Chief Financial Officer    
 
                Nancy Pecota         c/o Aradigm Corporation         3929 Point
Eden Way         Hayward, CA 94545    
 
  Tel:   (510) 265-8835    
 
  Fax:   (510) 265-5077    
 
  Email:   pecotan@aradigm.com    

Signature Page 4 to Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the Security Agreement

1.   Jurisdiction of Organization and Organizational Identification Number      
Jurisdiction of Organization:         California       Organizational
Identification No: C1517229   2.   Chief Executive Office and Principal Place of
Business     3929 Point Eden Way
Hayward, CA 94545   3.   Other locations where Debtor conducts business or
Collateral is kept       [                    ]

 